significant index no abeasurs department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul rata in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended june has been denied sec_412 of the code provides that in determining whether or not an employer is experiencing a temporary substantial business hardship it is reasonable to expect that the plan will be continued only if the waiver is granted on june power_of_attorney informed us that the plan is terminating _ david stirling the authorized representative listed on the the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed the company was informed of our tentative denial and was offered a conference of right by letter dated june you were given days to have a conference concerning our proposed denial the 21-day period stated in our letter has passed you have not communicated with us to arrange a conference therefore our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to the employee_plans classification manager in and to the authorized representative listed on the power_of_attorney form on file with this office if you have any questions concerning this matter please contact sincerely mu ng po donna m prestia acting manager employee_plans actuarial group
